Citation Nr: 1145851	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  10-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted with the Portland RO.  


FINDINGS OF FACT

1.  Since the date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity levels of no more than Roman Numeral III, bilaterally.  Speech recognition ability, measured using the Maryland CNC speech recognition test, has been no worse than 78 percent in the right ear and 84 percent in the left ear.

2.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected hearing loss so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Since the date of service connection, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for referral for consideration of an increased rating for bilateral hearing loss on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  The alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2011).  

In this case, the Veteran's test results do not meet the numerical criteria for a rating based on either of the exceptional patterns of hearing.  38 C.F.R. § 4.86 (2011).  Furthermore, no audiologist has certified that the speech discrimination test is inappropriate because of language difficulties, speech discrimination scores, or any other reason.  Therefore, the use of Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2011).

The Veteran, in written statements and testimony before the Board, contends that he has been entitled to a compensable rating for bilateral hearing loss since December 20, 2008, the date service connection was established.  He further asserts that, prior to his discharge from active duty, he was fitted with hearing aids and that he continues to use hearing aids, particularly in public spaces and other situations in which there is significant background noise.

The pertinent evidence includes an August 2008 audiological examination, administered prior to the Veteran's release from service, a December 2009 examination conducted by a VA contractor and received at the RO in March 2010, and a November 2010 VA examination.  

Additionally, the Board acknowledges that the Veteran was afforded a February 2010 VA general examination in which he complained of chronic right ear pain.  However, his reported symptoms were not found to warrant any clinical diagnosis apart from hearing loss, which had already been documented.  Moreover, that examination did not include any audiological or speech discrimination testing and, thus, is invalid for rating purposes.

At the August 2008 pre-discharge examination, the Veteran reported a history of in-service acoustic trauma incurred through exposure to artillery, tank, and light weapons fire.  The examination included audiological testing in which his pure tone thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
25
30
LEFT
55
55
50
55
50

The pure tone threshold averages were 36 in the right ear and 53 in the left ear.  Speech recognition ability was measured as 100 percent in the right ear and 86 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2011).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 36 decibels with speech discrimination of 100 percent warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2011).  With respect to his left ear, the average pure tone threshold of 53 decibels with speech discrimination of 86 percent warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is designated as Roman Numeral I and the left ear is designated as Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The record thereafter shows that, at the Veteran's December 2009 examination, he complained of worsening bilateral hearing problems.  Contemporaneous audiological testing revealed diminished binaural acuity, relative to the prior examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
50
45
LEFT
50
50
45
40
50

The pure tone threshold averages were 49 in the right ear and 46 in the left ear.  Speech recognition ability was assessed as 84 percent bilaterally.  

The above puretone threshold averages and speech recognition scores warrant designations of Roman Numeral II for each ear.  Such hearing levels, while worse than those recorded at the pre-discharge examination, are still consistent with a 0 percent rating under Table VII of 38 C.F.R. § 4.85.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

At the time of his most recent VA examination in November 2010, the Veteran reported that he was currently pursuing an Associate's degree in aquarium science.  He then conceded that his role as a fulltime student did not entail significant noise exposure.  Nevertheless, the Veteran maintained that his overall hearing levels were continuing to worsen.  Audiological testing revealed d puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
50
40
40
LEFT
55
50
60
60
70

The Veteran's specific puretone averages were 43 in the right ear and 60 in the left ear.  Speech recognition was 84 percent in the left ear and 78 percent in the right. 
The Board acknowledges that, in subsequent videoconference testimony, the Veteran asserted that his hearing loss disability profile had been arbitrarily reduced from H4 to H3 at separation.  However, there is nothing in the Veteran's service medical records to corroborate that assertion.  Nevertheless, even if the Board were to assume that assertion was accurate, a reduction of the Veteran's disability profile would be immaterial to his hearing loss rating, which is based not on such profiles but rather on audiological test results.  38 C.F.R. § 4.85 (2011).  Significantly, the Veteran has not alleged, and the record does not otherwise show, any irregularities in the audiological test results obtained at his August 2008 pre-discharge examination.  Accordingly, the Board has no basis to question the overall validity of that examination for the purposes of adjudicating his claim.

Additionally, the Board is cognizant of the Veteran's testimony that his most recent VA audiological examination presented a misleading picture of his bilateral hearing loss.  Specifically, he asserted that, while commuting to that November 2010 examination, he had experienced a sudden change in altitude that had caused his ears to pop.  Consequently, the Veteran maintained, the pressure in his usually "plugged-up" ears had been lower than normal at the time the examination was administered, which had effectively skewed the test results.  

The Board recognizes that the Veteran is in essence contending that his November 2010 hearing levels were worse than indicated in his most recent VA examination report.  Nevertheless, the Board observes that the audiological findings contained in that report do not show markedly better hearing than the results obtained at other times throughout the appeals period.  On the contrary, those November 2010 findings show that the Veteran's overall hearing thresholds and speech discrimination scores had declined since his previous examinations.  That was particularly true with respect to the Veteran's November 2010 left ear puretone thresholds and right ear speech discrimination score.  Therefore, the Board has no objective basis to conclude that the findings of that November 2010 examination are misleading and should be discounted for rating purposes.  

In any event, the Board notes that, while the Veteran is competent to report that his usually "plugged-up" ears "popped" prior to his most recent examination, he has not been shown to have the clinical expertise to assess how such a experience would have impacted the examination results.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, his lay assertions, standing alone, are insufficient to show that the November 2010 examination report misrepresented the severity of his hearing loss at that time.  Significantly, the Veteran has not submitted any objective clinical evidence to support that assertion.  Nor has he provided information that would enable VA to obtain such evidence on his behalf, despite receiving correspondence requesting that he submit additional information to support his claim.  Consequently, any additional evidence that may have been elicited in support of that claim has not been not obtained because of the Veteran's inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The November 2010 VA examination test results are consistent with designations of Roman Numeral III, bilaterally, under Table VI of 38 C.F.R. § 4.85.  Thus, while indicative of lower overall hearing levels than the previous clinical findings, those results continue to show that the Veteran's service-connected hearing loss meets the criteria for a 0 percent rating under Diagnostic Code 6100.  

The August 2008, December 2009, and November 2010 audiology evaluation reports constitute the only clinical findings of record that are valid and complete for rating purposes.  The Board recognizes that, as part of his participation in the BDD Program, the Veteran was initially scheduled for a November 2008 VA general examination, which would have included an additional audiological evaluation.  However, the record shows that this scheduled examination was later canceled.  Significantly, the Veteran now alleges that he was never informed of the November 2008 examination, an account that the Board finds plausible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, a notation by a VA claims assistant expressly lists the reason for the cancellation of that examination as "undelivered notification."  Nevertheless, the Board finds that any defect inherent in VA's failure to inform the Veteran of that prior examination has been remedied by the subsequent audiological tests administered during the pendency of this appeal.  38 C.F.R. § 3.326 (2011).  Moreover, notwithstanding the Veteran's objections to the conditions under which the November 2010 examination was performed, he has not specifically contended that his hearing loss has worsened since that time.  Nor does the record otherwise suggest that there has been a change in his overall disability level.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to his claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nor is there any need for other evidentiary development.  The Veteran has not contended, and the record does not otherwise show, that any additional hearing loss treatment records or other pertinent evidence remain outstanding.  Thus, the Board finds that to remand this claim for additional records or other development would only result only in further delay with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).

The Board is sympathetic to the Veteran's concerns that his bilateral hearing loss has progressively worsened throughout the pendency of this appeal.  He is competent to report problems understanding conversations, particularly in the presence of background noise, as such symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994); Hensley v. Brown, 5 Vet. App. 155 (1993).  Nevertheless, the Veteran has not been shown to have the expertise to render a medical opinion on the severity of his service-connected hearing loss that is valid for rating purposes.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board remains bound by the clinical evidence, which, when applied to the schedular criteria, shows that the Veteran's hearing loss has not warranted a compensable rating at any time since the date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for an initial compensable rating for hearing loss and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran's clinical records and lay statements indicate that his bilateral hearing loss requires him to wear hearing aids and interferes with his ability to understand conversations and distinguish voices in crowds.  Additionally, the Board is mindful that the Veteran has complained of occasional difficulties hearing his instructors during college lectures.  Nevertheless, the Veteran has testified that he remains a fulltime degree-seeking student pursuing a career in aquarium science.  Therefore, it does not appear that his bilateral hearing loss markedly interferes with his academic and employment goals.  Nor does the evidence of record otherwise suggest that the service-connected disability is productive of severe occupational impairment.  

The Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's hearing loss.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected hearing loss is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained VA medical examinations and afforded the Veteran the opportunity to testify at a videoconference hearing in support of his claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


